UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1556


IRYNA SANKO,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    May 20, 2009                    Decided:   June 8, 2009


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Serghei   Potorac,  Falls  Church,  Virginia,   for  Petitioner.
Gregory G. Katsas, Assistant Attorney General, Daniel E.
Goldman, Brianne Whelan Cohen, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Iryna       Sanko,     a    native       and        citizen       of     Belarus,

petitions     for       review    of    the    Board    of       Immigration          Appeals’

(“Board”) order dismissing her appeal of the immigration judge’s

order    denying     her    application        for    asylum          and   withholding        of

removal. *    Sanko challenges the Board’s finding that she failed

to establish that the discrimination she faced in Belarus on

account      of    her     religious      beliefs       rose          to    the      level     of

persecution,       or    that    she    has    a    well-founded            fear    of    future

persecution if she is returned to Belarus.                            For the reasons set

forth below, we deny the petition for review.

             We    have    reviewed      the      administrative            record       and   the

immigration judge’s decision and find that substantial evidence

supports     the    ruling       that   Sanko       failed       to    submit       sufficient

corroboration to establish her claim of past persecution or a

well-founded        fear    of     future         persecution,         as     necessary         to

establish     eligibility         for   asylum.      See     8    C.F.R.      §     1208.13(a)

(2008) (stating that the burden of proof is on the alien to

establish eligibility for asylum); INS v. Elias-Zacarias, 502


     *
       Sanko did not appeal to the Board the immigration judge’s
denial of her application for protection under the Convention
Against Torture. To the extent she seeks to raise the issue in
this court, we lack jurisdiction to review this claim in the
absence of administrative exhaustion.     8 U.S.C. § 1252(d)(1)
(2006).



                                              2
U.S. 478, 483 (1992) (same).            Moreover, as Sanko cannot sustain

her   burden     on   the    asylum   claim,         she    cannot     establish     her

entitlement to withholding of removal.                     See Camara v. Ashcroft,

378 F.3d 361, 367 (“Because the burden of proof for withholding

of removal is higher than for asylum--even though the facts that

must be proved are the same--an applicant who is ineligible for

asylum   is    necessarily     ineligible           for    withholding    of     removal

under [8 U.S.C.] § 1231(b)(3) [(2006)].”).

              Accordingly,    we   deny       the    petition    for     review.      We

dispense      with    oral   argument     because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                          3